Citation Nr: 1119978	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1978 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In December 2009, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a bilateral hip disorder in order for the AMC to adjudicate the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also directed the AMC to provide the Veteran with an updated notice letter.  If, after he received this notice letter, the Veteran identified any additional pertinent evidence, the Board directed the AMC to undertake all reasonable efforts to obtain such evidence.  The Board then directed to the AMC to incorporate any newly obtained evidence into the adjudication of the Veteran's claim.  Notice of the Board's December 2009 decision and remand was sent to the Veteran's address of record.  

In January 2010, the AMC issued the Veteran an updated notice letter, but failed to use his address of record.  While the AMC used the correct street name and number, city, state, and zip code, the AMC used the wrong unit number.  By February 2011, the AMC had understandably not received a response from the Veteran.  The AMC then denied the Veteran's claim because he did not respond to the January 2011 notice.  The AMC issued the Veteran a copy of the February 2011 supplemental statement of the case, but used the same incorrect address.  The February 2011 supplemental statement of the case was returned to the AMC as undeliverable.  The AMC then remitted the Veteran's claim to the Board for further appellate review.
It is clear that the Veteran did not receive the January 2011 notice letter or the February 2011 supplemental statement of the case because the AMC used the incorrect mailing address.  Further, the Board directed the AMC to adjudicate the Veteran's claim based on the merits, to include any additional evidence that was submitted or identified by the Veteran after he had received the updated notice letter.  The AMC erroneously interpreted the Board's directive as one to readjudicate the Veteran's claim only if the Veteran identified additional pertinent evidence in support of his claim.  Although the AMC issued a supplemental statement of the case, no merits-based adjudication was undertaken therein.  The AMC simply denied the claim because the Veteran did not respond to the January 2011 notice letter.

Based on the above, the Board finds that the AMC did not substantially comply with the directives of the Board's December 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  The AMC failed to provide the Veteran an updated notice letter by using the wrong mailing address, and failed to readjudicate the Veteran's claim based on the merits.  Accordingly, the Board finds that a remand is required for corrective action.

Accordingly, the case is remanded for the following action:

1.  Using the Veteran's mailing address of record, the RO must issue notice to the Veteran compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated regardless of whether the Veteran submits or identifies additional evidence in support of his claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

